Citation Nr: 1003332	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) and an 
anxiety disorder (not otherwise specified (NOS)).  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of entitlement to an increased rating for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have vertigo as the result of 
disease or injury during his active service.  

2.  Minimal degenerative changes of the lumbosacral spine, 
including minimal scoliosis and lumbosacral disc space 
narrowing, had their onset during the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

2.  Minimal degenerative changes of the lumbosacral spine, 
including minimal scoliosis and lumbosacral disc space 
narrowing, were incurred in active service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1111, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A letter from the RO dated in June 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims for service connection, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in September 2007.  The Board notes 
that the June 2006 letter provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

An updated notice that fully complied with the requirements 
of the VCAA was sent to the claimant in May 2008.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before a Decision Review Officer (DRO) at the 
RO readjudicated the case by way of a rating decision and 
statement of the case issued in July 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has been informed that the Social 
Security Administration has been unable to find records for 
him.  The Veteran has had VA examinations and medical 
opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).   

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within one year 
following discharge from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Vertigo

The service treatment records show that, in May 2005, the 
Veteran presented with nausea and vomiting.  He said nausea 
was worse when lying down.  Hallpike maneuvers, left greater 
than right, elicited emesis.  The assessment was Benign 
Positional Vertigo.  

A service treatment record dated in October 2005 shows the 
Veteran's chief complaint was that he had vertigo in Iraq 
that resolved for 6 weeks then recurred for the past 2 days.  
He reported a slight delayed onset of vertigo with head 
movement to the left.  It lasted 20 to 30 seconds.  There 
were no aural symptoms.  Examination disclosed an abnormal 
rotatory nystagmus, delayed onset, left ear, lasting 25 
seconds on a Hallpike maneuver.  The assessment was benign 
paroxysmal positional vertigo.  

On examination for separation from service, in February 2006, 
the Veteran reported vertigo and headaches.  The examiner 
noted that the Veteran complained of vertigo while deployed 
to Iraq.  The symptoms were said to wax and wane with 
dizziness and headaches.  It was relieved by rest.  It was 
noted that benign paroxysmal positional vertigo had been 
diagnosed and the Veteran had an appointment with VA.  

The Veteran had a VA audiology consultation in June 2006.  He 
reported vertigo provoked by leftward head movement.  
Modified Dix Hallpike maneuvers elicited a classic benign 
paroxysmal positional vertigo (BPPV) response.  Following a 
modified Epley maneuver, the Veteran reported vertigo and 
horizontal nystagmus consistent with lateral SCC otoconia 
migration.  Post repositioning home instructions were 
recommended.  

A physician examined the Veteran for ear disease in August 
2007.  The Veteran gave a history of an acute attack of 
nausea, vomiting, and dizziness during service.  He was 
treated, but the dizziness lingered about a month.  He had 
another attack of nausea, vomiting and vertigo in January 
2006.  Examination showed the ear canals to be normal.  The 
tympanic membranes were intact and normal.  There was no 
evidence of mastoid disease.  All cranial nerves were normal.  
It was the doctor's impression that the Veteran "had an 
acute attack of vertigo that was confirmed in his record on 
May 29, 2005.  This could be a viral infection or it could be 
Meniere's disease but it is more likely that it is a viral 
disease that started this whole disease process.  Beings that 
this started in the service, I would say it is more likely 
than not it is service-connected."  

The following day, in August 2007, the Veteran had a VA 
audiology diagnostic study with the audiologist he consulted 
with in June 2006.  This time, modified Dix Hallpike 
maneuvers failed to elicit a BPPV response, there was no 
subjective vertigo.  The Veteran was asked to return to the 
clinic if/when vertigo returned.  

Conclusion

In August 2007, a VA doctor noted the Veteran had symptoms in 
service and, on that basis, concluded that it was service-
connected.  However, the doctor also expressed the opinion 
that the episode was an acute response to an infection.  
Significantly, the doctor did not identify or diagnose any 
current disability.  Similarly, testing by an audiologist, in 
August 2007 did not disclose any current symptoms.  The 
Veteran was told to return if the symptoms returned, but 
there is no medical report of continuing symptoms and the 
Veteran has not asserted that he continues to have symptoms 
of vertigo.  Thus, the preponderance of evidence shows that 
while the Veteran had an acute vertigo in service, he does 
not have a current, chronic vertigo for which service-
connection could be granted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board notes that an organic disease of the nervous system 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In this case, vertigo was not demonstrated to a degree of 10 
percent in the first year after the Veteran completed his 
active service.  See 38 C.F.R. § 4.87, Codes 6204, 6205 
(2009).  

Back Disorder

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

In this case, the Veteran's spine was reported to be normal 
on examination for service, in December 2000.  There were no 
reports of spinal disease or injury in service.  However, on 
examination for separation from service, in February 2006, 
the Veteran reported back pain.  

The Veteran was seen at the VA primary care clinic, in June 
2006, only a few weeks after completing his active service.  
He complained of chronic intermittent back pain.  The only 
positive finding was slight tenderness over the right 
scapula.  The assessment was chronic intermittent back pain.  

VA X-rays in June 2006, were interpreted as showing minimal 
scoliosis and lumbosacral disc space narrowing.  It was also 
reported that minimal degenerative changes were seen.  

The Veteran's spine was examined by a VA physician in August 
2007.  The Veteran reported having episodes of low back pain 
on maneuvers in service.  Examination findings were negative 
or normal, including neurologic responses.  Range of motion 
was normal.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note(2) and Plate V 
(2009).  It was noted that the June 2006 VA X-ray study 
showed minimal scoliosis and the lumbosacral disc space was 
narrowed.  The examiner emphasized that the Veteran had a 
normal thoracolumbar examination without limitations and with 
no motor or sensory deficits.  He did not provide an opinion 
addressing the X-ray findings.  

Conclusion

The VA X-ray findings less than 2 months after the Veteran 
left service show minimal scoliosis and that the lumbosacral 
disc space was narrowed.  Minimal degenerative changes were 
an impression.  There is nothing to indicate that these 
findings were acute in nature, resulting from post service 
injury.  Rather, they appear to be chronic in nature.  They 
cannot reasonably be dissociated from the complaint of back 
pain in service.  Since the Veteran is presumed to have been 
in sound condition when he was examined and accepted for 
service, we are driven to the logical conclusion that the 
minimal degenerative changes, including minimal scoliosis and 
lumbosacral disc space narrowing had their onset in service.  
Thus, giving the Veteran the benefit of the doubt, the Board 
concludes that his back disability began in service and 
warrants service connection.  


ORDER

Service connection for vertigo is denied.  

Service connection for minimal degenerative changes of the 
lumbosacral spine, including minimal scoliosis and 
lumbosacral disc space narrowing, is granted.  


REMAND

On the August 2007 VA psychiatric examination, mental status 
findings were essentially normal.  For example, the Veteran's 
affect was reported to be normal.  However, when a private 
psychologist examined the Veteran in December 2007, the 
Veteran was significantly symptomatic.  For example, the 
Veteran reportedly exhibited a restricted range of affect.  
In light of the evidence of a worsening condition, a current 
VA examination is desirable.  

Also, the RO asked the Veteran to complete releases for his 
medical information.  He signed, dated, and returned the 
forms.  Unfortunately, he did not complete the portion for 
the name and address of the care provider, so the RO did not 
know who to send the forms to.  The Veteran should be 
afforded another opportunity to cooperate in the development 
of his claim.  

Accordingly, the issue of entitlement to an increased rating 
for a psychiatric disability is REMANDED for the following 
action:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to 
complete releases for medical 
information for his psychiatric and 
psychological treatment.  The Board 
emphasizes the need to complete the 
forms with the names and addresses of 
his care providers.  If the Veteran 
provides the completed releases, the 
AOJ should ask the listed care 
providers for complete copies of the 
Veteran's medical records.  

2.  The AOJ should schedule the Veteran 
for a VA mental examination.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
accomplished.  The examiner should 
describe the current manifestations of 
the service-connected mental disorder 
and offer an opinion as to the extent 
of the disability, including a Global 
Assessment of Functioning (GAF) score.  

3.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


